Citation Nr: 1812088	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  09-32 226	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome, to include  pursuant to the presumptions for Persian Gulf Veteran's codified at 38 U.S.C. § 1117 (2012).   

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for a cervical spine strain. 

4.  Entitlement to service connection for a dental disability for VA compensation purposes. 
 
5.  Entitlement to service connection for tuberculosis. 

6.  Entitlement to service connection for a liver disorder to include a cyst. 

7.  Entitlement to service connection for a temporomandibular joint (TMJ) disorder. 

8.  Entitlement to an initial rating for a strain of the right shoulder in excess of 20 percent. 

9.  Entitlement to an initial rating for a strain of the left shoulder in excess of 20 percent. 

10.  Entitlement to an initial rating for a strain of the left ankle in excess of 10 percent.

11.  Entitlement to a rating for a thoracolumbar strain in excess of 20 percent.  

12.  Entitlement to a rating in excess of 50 percent for asthma and obstructive sleep apnea. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from March 1992 to June 2006.  According to the available records, his active duty included service in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 C.F.R. §§ 3.2(i), 3.317(e) (2017).

This case was originally before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  By that decision, the RO, in pertinent part, confirmed and continued the conclusions contained in an April 2007 rating decision following the receipt of additional service treatment records and the Veteran's request for reconsideration.  See 38 C.F.R. § 3.156(c) (2017).

In March 2014, the Veteran was afforded a videoconference hearing pursuant to the provisions of 38 U.S.C. § 7107(e) (2012).  During this hearing, the undersigned Veterans Law Judge was located in Washington, D.C., and the Veteran was located at the RO.  A transcript of this hearing is of record. 
 
The case was remanded by the Board in August 2014 and January 2016.  The issue of entitlement to a rating in excess of 10 percent for bronchial asthma was before the Board at the time of the both of these remands.  The Veteran's bronchial asthma, rated individually under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6602 (2017), is currently rated at 50 percent disabling in conjunction with sleep apnea, for which service connection was granted by the August 2014 Board decision and is individually rated under 38 C.F.R. § 4.97 DC 6847.  The assignment of a single rating for the Veteran's bronchial asthma and sleep apnea is in accord with 38 C.F.R. § 4.96, which provides that a single rating is for assignment for respiratory disabilities rated under 38 C.F.R. § 4.97 DCs 6600 through 6817 and 6822 through 6847.  

Several claims on appeal to the Board at the time of the prior remands were granted pursuant to the development directed therein, with service connection for sinusitis, hemorrhoids, and visual loss granted by an August 2017 rating decision and service connection for a concussion and migraine headaches associated with a traumatic brain injury, depressive disorder, a bilateral wrist disability, a right ankle disability,  a bilateral hip disability, and bilateral shin splints granted by a November 2017 rating decision.    

The claim for an increased rating for thoracolumbar strain addressed in the REMAND portion of the decision below requires additional development and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A diagnosis of chronic fatigue syndrome is not demonstrated at any time proximate to or during the appeal period and the Veteran's complaints of fatigue are contemplated by the service connected, and known diagnosed, conditions of headaches associated with traumatic brain injury, sleep apnea, and/or sinusitis.   

2.  A current disability due to bilateral hearing loss as defined by regulation is not demonstrated at any time proximate to or during the appeal period. 

3.  The weight of the evidences is against a conclusion that the Veteran has a cervical spine disorder that is related to service.  

4.  A current dental disability for which VA service connected compensation benefits may be granted as defined by regulation is not demonstrated at any time proximate to or during the appeal period. 

5.  A current disability due to tuberculosis, a liver disorder, or a TMJ disorder is not demonstrated at any time proximate to or during the appeal period. 

6.  Shoulder motion is to, at worst, 120 degrees of forward flexion and abduction bilaterally, 80 degrees of internal rotation bilaterally; and 85 degrees of external rotation bilaterally. 

7.  The most recent VA examination showed a full range of motion in the left ankle; marked limitation of motion in the left ankle is not shown at any time during the appeal period.  

8.  Chronic respiratory failure with carbon dioxide retention or cor pulmonale is not demonstrate; a tracheostomy has not been required.  

9.  Pulmonary function tests have revealed pulmonary functioning that exceeds FEV-1 or FEV-1/FVC that ranges from 40 to 55 percent of their predicted values; monthly visits to a physician for required care of exacerbations of bronchial asthma or at least three courses of systemic corticosteroids per year for treatment of bronchial asthma have not been demonstrated.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic fatigue syndrome are not met.  
38 U.S.C. §§ 1110, 1117, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2017). 

2.  The criteria for service connection for bilateral hearing loss are not met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2017). 

3.  The criteria for service connection for a cervical spine strain are not met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303 (2017).

4.  The criteria for service connection for a dental disability for VA compensation purposes are not met.  38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.150 (2017). 

5.  The criteria for service connection for tuberculosis are not met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017). 

6.  The criteria for service connection for a liver disorder are not met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303 (2017).

7.  The criteria for service connection for a TMJ disorder are not met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303 (2017).

8.  The criteria for an initial rating in excess of 20 percent for a strain of either shoulder are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, Part 4, including §§ 4.7, 4.71a, Diagnostic Codes (DC) 5201 (2017). 

9.  The criteria for an initial rating in excess of 10 percent for a strain of the left ankle are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, Part 4, including §§ 4.7, 4.71a, DC 5271 (2017). 

10.  The criteria for a rating in excess of 50 percent for asthma and obstructive sleep apnea are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, Part 4, including §§ 4.7, 4.96, 4.97, DCs 6602, 6847 (2017). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Notice and Duty to Assist/Standard of Review

Neither the Veteran nor his representative has raised any issues with respect to the duty to notify or duty to assist concerning the issues adjudicated below.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  In this regard, the Board finds that there has been substantial compliance with the Board's remand directives, to include exhausting all reasonable avenues to obtain additional service treatment and personnel reports.  Stegall v. West, 11 Vet. App. 268 (1998).    

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U.S. Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

In cases such as this in which service treatment reports (STRs) are incomplete or unavailable, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule, is heightened. See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  However, O'Hare does not raise a presumption that the missing medical records would, if they still existed, necessarily support the claim.  Case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when a Veteran's medical records have been destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant. Russo v. Brown, 9 Vet. App. 46 (1996).  The analysis that follows reflects consideration of the above. 

II. Analysis

A. Service Connection Claims

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system and tuberculosis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases listed under 38 C.F.R. 3.309(a), such as organic diseases of the nervous system and tuberculosis.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for a disability due to a qualifying chronic disability of a Veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War provided that such disability became manifest during either active service in the Southwest Asia Theater of Operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4 , not later than December 31, 2016, and by history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  38 U.S.C. § 1117; 38 C.F.R. § 3.317 (a)(1).  In the instant case, the record reflects that the Veteran had service in Southwest Asia during the Persian Gulf War and, therefore, such laws and regulations are applicable. 

A chronic qualifying disability means a chronic disability resulting from an (A) undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: 
(1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.§ 1117 (d) warrants a presumption of service connection. 
38 C.F.R. § 3.317 (a)(2)(i).

For the purposes of this section the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to: (1) fatigue, (2) unexplained rashes or other dermatological signs or symptoms, (3) headache, (4) muscle pain, (5) joint pain, (6) neurological signs and symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the upper or lower respiratory system, (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

1. Chronic Fatigue Syndrome

The STRs reflect treatment for fatigue and generalized body aches in March 2006.  Upon separation from service, a May 2006 medical examination noted that the Veteran was in no acute distress and chronic fatigue syndrome was not diagnosed at that time.  In describing his medical concerns in a May 2006 assessment proximate to separation from service, the Veteran reported several problems but did not reference fatigue. 

In his July 2006 claim that gave rise to this appeal, the Veteran asserted entitlement to several connection for several disabilities, to include chronic fatigue syndrome which he asserted began during service in November 2002.  An October 2006 VA general examination conducted to address the claims on appeal reflected the Veteran's complaints of fatigue.  He specifically asserted that he had chronic fatigue syndrome, but the examiner noted that there was "no history of [an] acute onset of this condition."  The list of diagnoses that followed this examination in pertinent part included fatigability and "[c]hronic fatigue syndrome not found." 

Following a VA examination to address the Veteran's claim for service connection for chronic fatigue syndrome in December 2016 and, as documented on the reports from this examination, a review of the claims file, the conclusion was that the it was less likely than not the Veteran had chronic fatigue syndrome that was etiologically related to service.  The rationale for the opinion was as follows: 

The [V]eteran has vague non specific symptoms of fatigue.  He has not had the formal chronic fatigue syndrome medical evaluation by a board certified rheumatologist.  It is not part of the function of [this VA medical facility] to perform this formal medical evaluation.  No qualified physician has been approached by the [V]eteran with a request to evaluate the [V]eteran for chronic fatigue.  The [V]eteran does not meet the criteria [for a diagnosis of chronic fatigue syndrome] of the American College of Rheumatology and the World Health Organization.  

The examiner then set forth the findings required for a diagnosis of chronic fatigue syndrome by the organizations set forth above, and stated that the Veteran: 

[D]oes not have any of the objective findings [required for a diagnosis of chronic fatigue syndrome.]  His sleep disturbance is due to sleep apnea and not chronic fatigue.  His fatigue was not of sudden onset.  His headaches are claimed as migraine headaches from    head trauma.  His fevers have not been documented. Additionally, the [V]eteran has a full time job which is a disqualifier for chronic fatigue syndrome.  Confounders of the diagnosis are the [V]eteran's sleep apnea, claim of headaches, and chronic sinusitis which cause fatigue-like symptoms.  There is no NEXUS between the [V]eteran's current claim of fatigue and his military service with no mater[ia]l medical evidence to support his claim. 

There is otherwise no objective medical evidence or opinion to support the Veteran's claim that he has chronic fatigue syndrome that is etiologically related to service, and the Board finds the conclusions following the October 2006 and December 2016 VA examinations set forth above to be definitive as to the matter of whether the Veteran has chronic fatigue syndrome that is etiologically related to service, as such are documented to have been based on the Veteran's electronic medical record and, in particular with regard to the December 2016 conclusion, supported by adequate rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board has considered the Veteran's contentions and testimony asserting that he has chronic fatigue syndrome as a result of service, but as a layperson, he is not competent to make such an assertion.  Woehlaert, Jandreau, supra.  

With particular attention to the presumptions codified at 38 U.S.C. 1117 and 38 C.F.R. § 3.317, the undersigned notes that fatigue is identified as being a sign or symptom that may be a manifestation of an undiagnosed illness or medically unexplained chronic multi symptom illness as described by these provisions, and it is acknowledged that the Persian Gulf provisions of 38 U.S.C.A. § 1117 were amended, effective March 1, 2002, to enable service connection to be awarded for medically unexplained chronic multi-symptom illness such as chronic fatigue syndrome, as well as for any diagnosed illness that the VA Secretary determines by regulation warrants a presumption of service connection.  Here, the record does not contain a diagnosis of chronic fatigue syndrome, nor does the record otherwise demonstrate that a disability manifested by fatigue is causally or etiologically related to any disease, injury, or incident in service, to include exposure to environmental hazards in the Southwest Asia Theater of Operations, or related to an undiagnosed illness or other qualifying, chronic disability.  

Moreover, to the extent the Veteran's fatigue was linked to the Veteran's sleep apnea, headaches, and sinusitis by the December 2016 VA examiner-and service connection has been granted for headaches associated with traumatic brain injury, sleep apnea and sinusitis-the Veteran's fatigue has been attributed to these "known" service connected diagnoses.  As such, and as the Veteran has not been shown to have any problems with fatigue coincident with any of the acknowledged medically unexplained chronic multisymptom illnesses as set out under 38 U.S.C.§ 1117; 38 C.F.R. § 3.317(a)(2), entitlement to service connection under these presumptions is not warranted.  

In short therefore, Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for chronic fatigue syndrome, and that this claim must therefore be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

2. Hearing Loss 

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The laws and regulations do not require in service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. §  3.385. . . For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

The STRs, and other official service department records, reflect indicia of exposure to hazardous noise coincident with proximity to aircraft during the Veteran's service in the United States Air Force.  As such, exposure to in-service acoustic trauma will be presumed.  In this regard, service connection for tinnitus has been granted as due to this presumed exposure to acoustic trauma.  

The STRs reflect conflicting information with regard to the nature and extent of any hearing loss demonstrated therein.  In this regard, an April 2002 STR noted that the Veteran's hearing was generally within normal limits "despite initial and persistently inconsistent patient responses."  In contrast, a report from a December 2004 visit to a private audiologist resulted in an assessment of bilateral asymmetrical sensorineural hearing loss.  The Veteran reported having problems with hearing on the medical assessment completed in May 2006 proximate to separation from service. 

In connection with the Veteran's claim for service connection filed in July 2006, a January 2007 VA audiological evaluation demonstrated pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
5
20
LEFT
15
10
10
10
10

Speech audiometry revealed speech recognition ability of 94 percent in each ear.  

Pursuant to the request for such by Board remand, a January 2017 VA audiological evaluation demonstrated pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
15
15
20
LEFT
20
20
10
15
20

Speech audiometry revealed speech recognition ability of 100 percent in right ear and 96 percent in the left ear.

The audiometric and speech discrimination findings as set forth above do not demonstrate current hearing loss disability as defined by 38 C.F.R. § 3.385, and there is otherwise no audiometric test conducted proximate or subsequent to the July 2006 filing of the claim for service connection demonstrating hearing loss disability as defined by regulation.  Additionally, the Veteran, as a layperson, is not competent to report that he meets VA's definition of hearing loss based on such testing as he does not have the required expertise to administer the test or interpret the results.  Therefore, as diagnosing hearing loss under VA regulations is complex in nature, the Board finds that the Veteran is not competent to diagnose such disorder.  Woehlaert, Jandreau supra.

In short, as the Board is bound by the criteria set forth under 38 C.F.R. § 3.385, the claim for service connection for bilateral hearing loss must be denied on the basis of there being no current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowski v. Shinseki, 26 Vet. App. 289 (2013).  In reaching this decision, the Board has carefully considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim for service connection for bilateral hearing loss, that doctrine is not applicable with respect to this claim. 
See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.
 
3. Cervical Spine Strain

The STRs do not reflect treatment for a cervical strain, although the Veteran reported having neck pain on the medical assessment completed in May 2006 proximate to separation from service.  A VA examination conducted to address the claim for service connection for a cervical spine strain in June 2017, documented to have included a review of the claims file, resulted in the conclusion that that it was less likely than not that the Veteran has a cervical spine strain that was incurred in service.  The rationale provided for this opinion was as follows: 

Based on the evidence of record, there is insufficient evidence to establish any continuity of symptoms.  Any previous cervical spine complaints [the Veteran] may have had entirely resolved on its own, as evidenced by the abundant [VA treatment] records since separation which are all silent for the diagnosis or treatment of any cervical strain.  In fact, there are several documentations that the [Veteran's] neck is actually supple and silent for any pain with [range of motion].  

There is otherwise no objective medical evidence or opinion to support the Veteran's claim that he has a cervical spine strain that is etiologically related to service, and the Board finds the conclusion following the June 2017 VA examination to be definitive as to the matter of whether the Veteran has such disability as a result of service as it is documented to have been based on the Veteran's electronic medical record and is supported by adequate rationale.  Nieves-Rodriguez, Stefl, supra.  The Board has considered the Veteran's contentions and testimony asserting that he has a cervical spine strain as a result of service, but as a layperson, he is not competent to make such an assertion.  Woehlaert, Jandreau, supra.  In short therefore, Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a cervical spine strain, and that this claim must therefore be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

4.  Dental Disability/TMJ

Disability compensation and VA outpatient dental treatment may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation. 38 U.S.C.. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.  (The Board notes that as the Veteran has been found to be totally and permanently disabled due to service connected disabilities, he is entitled to VA dental treatment.  As such, the matter for consideration with respect to the claim for service connection for a dental disability is whether the Veteran is entitled to compensation for a dental disability.)   

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. §  4.150, DCs 9900-9916.  Compensation is available for loss of teeth only if due to loss of substance of the body of the maxilla or mandible.  Simmington v. West, 11 Vet. App. 41 (1998).

For loss of teeth to merit compensation, bone loss through trauma or disease such as osteomyelitis must be shown for purposes of compensability; the loss of the alveolar process as a result of periodontal disease is not considered disabling. See 38 C.F.R. § 4.150, DC 9913, at Note.

In sworn testimony to the undersigned, the eteran asserts that he is entitled to service connect for a dental/TMJ disability due to any injury sustained in service when he was struck in the mouth with a portion of a missile after a  service member assisting him carrying the missile slipped.  He asserts that this injury affected numerous teeth and affected his jaw such that he could not completely close his mouth due to pain.  He also testified as to suffering from worn gum roots since service.  The STRs reflect dental records that reflect, among other conditions, sensitive teeth and gum problems.  See eg., August 1995 STR reflecting that the Veteran was given Omni-gel for dental hypersensitivity of tooth #12; a May 2000 dental treatment record reflecting that the Veteran was "constantly" being seen for swollen and bleeding gums, even after cleanings; and a July 2003 dental treatment record reflecting that the Veteran was treated with "D/Sense 2" for sensitivity around an existing filling on buccal #12.  

After service, a November 2006 VA dental examination reflects the Veteran describing dental/gingival pain in the left upper quadrant which he attributed to the in-service injury to the mouth after being struck with a missile referenced above.  He also reported TMJ pain, and indicated that he periodically is unable to completely close his jaw.  The examination revealed no complaints or audible evidence of TMJ popping; no deviation from vertical when opening; and no palatal, maxillary, or mandibular bone loss.  Probing of the jaw randomly showed 3 and 4 millimeter indentations with tenderness.  The conclusion by the examiner was as follows:    

There is no complaint or evidence of TMJ fatigue.  The patient does report TM joint pain when jaw closure is momentarily impossible.  He does report migraine type headaches.  It is possible that the joint pain and the migraines relate to unspecified TMJ derangement of unknown etiology.  The listed concern of:  "worn gum roots due to active duty injury in Korea" is not a clinical, objective indicator of [f]atigue, [j]oint [p]ain, or [m]igraine.  It is an indicator of a periodontal discrepancy.  As stated above the presence of [j]oint [p]ain and [m]igraine might be secondary to TMJ dysfunction but the "worn gums" do not relate to the TMJ.

The Veteran was afforded another VA dental examination, pursuant to Board remand directives, in March 2017.  The examination noted the loss of teeth due to normal extraction.  There was no anatomical loss of or bone injury of the mandible, malunion or nonunion of the mandible, or malunion or nonunions of the maxilla.  The examiner also noted that there was no anatomical loss or bone injury of any teeth, osteomyelitis, or osteoradionecrosis.  The examiner found no evidence of a TMJ syndrome.  

While the March 2017 VA dental examination resulted in the conclusion that the Veteran that he had gum loss and tooth sensitivity that was at least as likely as not related to service, as set forth above, the only dental disabilities for which service connected compensation may be assigned are listed at 38 C.F.R. § 4.150.  The VA dental examinations set forth above have specifically found that any such gum loss is not accompanied by the loss of substance of the body of the maxilla or mandible, nor do these examinations, or any other clinical evidence of record, demonstrate any of the other dental disabilities listed at 38 C.F.R. § 4.150 for which compensation may be awarded.  There also being no objective clinical findings of a TMJ disorder at any time since or proximate to the filing of the claim, the claims for entitlement to service connection for a dental disability for compensation purposes and a TMJ disorder must be denied on the basis of there being no current disability.  See Brammer, McClain, Romanowski, supra.  In making these determinations, the undersigned has considered the contentions and testimony by the Veteran, but he is not competent to diagnose a dental disability for which compensation may be assigned or assert that he has a current TMJ disability that may be related to service. 

The Board has carefully considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claims for service connection for a dental disability for compensation purposes and a TMJ disorder, that doctrine is not applicable with respect to these claims.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

5. Tuberculosis/Liver Disorder

As pertinent to this aspect of the appeal, the STRs in revealed a positive TB tine test in July 2000.  Chest X-rays conducted at that time were interpreted to reveal no radiographic evidence of tuberculosis.  A February 2001 "Tuberculosis Detection and Control Data" Form referenced the negative July 2000 X-ray for active tuberculosis; classified the Veteran as a tuberculosis converter rather than a patient with active tuberculosis; and noted the closure of further follow up for tuberculosis.  Chest X-rays in April 2005 were normal.  

With respect to a liver disorder, the STRs included a June 2005 MRI of the thorax that noted a cystic lesion of the liver.  No active liver disease was shown or treated during service, and the May 2006 medical assessment conducted proximate to service separation was silent for a liver disorder. 

After service, an October 2006 VA general medical examination, while noting that the Veteran was asymptomatic for the condition, nevertheless diagnosed "tuberculosis with positive TB test."  A November 2006 VA clinical report referenced a laboratory test that demonstrated an abnormal serum glutamic-pyruvic transaminase (SGPT) reading.  

A VA examination to address the claims for service connection for tuberculosis r conducted in December 2016 pursuant to the Board remand directives resulted in the conclusion by the examiner that the Veteran has not had any active or inactive pulmonary or non-pulmonary tuberculosis at any time since June 2006 (the month of the Veteran's separation from service, with the claim on appeal filed in July 2006).  The examiner supported this opinion as follows: 

I have reviewed the conflicting medical evidence and am providing the following opinion:  The Veteran had a routine TB skin test [during service].  He tested positive. The protocol was to treat with INH [isonicotinylhydrazide] for six months.  At no time was he considered to have tuberculosis.  The positive test only indicates exposure to the TB bacillus at some time in the past (2000).  

There is no diagnosis of tuberculosis or disability.  There has been no pulmonary or non-pulmonary tuberculosis while in the military or after.  Chest x rays after the positive skin test were negative and remained negative indicating that the [V]eteran never had and does not have tuberculosis.  The six month treatment with INH eradicated any, if any, tuberculosis bacilli that may have been in the [V]eteran's body.  This cannot be proven and is accepted US Public Health standard practice.  The [October 2006 VA examiner] who diagnosed "tuberculosis with positive TB test" was wrong. 

A December 2016 VA examination addressing the claim for service connection for a for a liver disability noted that the Veteran did not currently have a diagnosed liver disorder nor did he ever have such a diagnosis and that there were no current sign or symptoms of liver disease.  The examiner explained that the liver cyst demonstrated during service was not formally medically evaluated and appeared to be benign.  

An additional opinion with respect to tuberculosis by the December 2016 VA examiner was provided in September 2017 as follows in pertinent part:  

The [V]eteran had a positive TB skin test.  This indicates exposure to someone with TB.  It does not indicate that the [V]eteran has active TB or even if he has dormant TB.  In most cases active TB does not develop especially after the [V]eteran receives prophylaxis, as in this case.  It is routine [Department of Defense] procedure to treat every new converter, as in this case, with prophylaxis.  At that point the [V]eteran is assumed to be free of living TB in his body and the [V]eteran is counseled that he is not infectious and can go about his life.  The procedure is to follow the [V]eteran annually while in the military with chest 
x-rays, which in this case did not indicate "active disease."  The serial chest x-rays are to be very careful in case the [V]eteran is a rare case that did not clear out all of the TB with prophylaxis [sic].  This [V]eteran has never had any symptoms of active tuberculosis.  This was all explained to the [V]eteran during his examination. 

In the instant case, given the lack of any objective evidence of active TB or liver disease shown at any time since or proximate to the filing of the claim, the positive TB skin kin test and liver cyst demonstrated during service represent mere laboratory and radiographic findings, and not a "disability" for which service connection may be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (standing for the proposition that an abnormal laboratory study or pain, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.)  As such, the claims for service connection for tuberculosis and a liver disorder must be denied on the basis there being no current disability.  See Brammer ,McClain, Romanowski, supra.  

In making the above determinations, the undersigned has considered the contentions and testimony by the Veteran, but he is not competent to assert that he has a current disability due to tuberculosis or a liver disorder that may be related to service.  The Board has also again carefully considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claims for service connection for tuberculosis and a liver disorder, that doctrine is not applicable with respect to these claims.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

B. Increased Rating Claims 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Court has since held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court) held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.

1. Bilateral Shoulder Strain

Under DC 5201, limitation of motion of the major and minor extremity at the shoulder level warrants a 20 percent rating, the minimum rating assignable under DC 5201.  Limitation of motion midway between the side and shoulder level warrants a 30 percent rating for the major extremity and a 20 percent rating for the minor extremity.  Where motion is limited to 25 degrees from the side, a 40 percent rating is warranted for the major extremity and a 30 percent rating is warranted for the minor extremity.  38 C.F.R. § 4.71a, DC 5201. 

Standard ranges of shoulder motion are forward elevation (flexion) and abduction each from 0 to 180 degrees (with shoulder level at 90 degrees); and external and internal rotation each to 90 degrees.  See 38 C.F.R. § 4.71, Plate I.

The medical assessment completed upon separation from service in May 2006 referred to bilateral shoulder dislocations.  A VA examination conducted in October 2006, which demonstrated that the Veteran was left handed, showed the Veteran indicating that he would feel his shoulders "popping" out and then popping back in during service when lifting heavy objects.  He reported to the examiner that he had pain in his shoulders, exacerbated by repetitive use, pushing, pulling, and lifting heavy objects.  The shoulder pain was said to result in limitations in using the arms with bathing, washing, and strenuous activities.  Range of motion testing showed 170 degrees of forward flexion and abduction, bilaterally, 80 degrees of internal rotation, bilaterally; and 85 degrees of external rotation bilaterally.  There was no pain or crepitus with motion and no additional limitations with repetitive or resisted motion.  Imaging of the shoulders was normal and the impression following the examination was strain of both shoulders and history of questionable dislocations of both shoulders. 

At the December 2016 VA examination of the shoulders conducted pursuant to Board remand directives, the Veteran reported no flare-ups involving the shoulders or arms.  Range of motion testing of the shoulders showed 120 degrees of flexion and abduction bilaterally and 90 degrees of external and internal rotation bilaterally.  There was no evidence of pain with weight bearing, localized tenderness, or crepitus in either shoulder.  Repetitive motion did not result in additional functional loss or range of motion and muscle testing showed full strength in each shoulder.  The was no ankylosis, instability, dislocation, or labral pathology and no impairment of the humerus.  The examiner stated that the Veteran's bilateral shoulder disability did not impact his ability to perform any occupational tasks.  The examiner noted that obtaining the clinical information discussed in Correia v. McDonald, 28 Vet. App. 158, 165 (2016) was not medically appropriate as it might harm the Veteran.  

VA outpatient clinical reports for record reflect treatment for multijoint pain, to include in the shoulders in October 2017.  

Following the December 2016 VA examination and receipt and review of VA outpatient treatment reports dated through October 2017, a November 2017 rating decision increased the rating for the strain of each shoulder to 20 percent effective from the grant of service connection based on a determination by the adjudicators that such was warranted based on Sowers v. McDonald, 27 Vet. App. 472 (2016).   

A rating in excess of 20 percent for the left (major) shoulder under DC 5201 would require limitation of arm motion midway between the side and shoulder level and a rating in excess of 20 percent for the right (minor) shoulder would require arm motion to limited to 25 degrees from the side.  The range of motion findings from the May 2006 and December 2016 VA examinations reflect motion in each arm well beyond the limitation of motion required for a rating in excess of 20 percent under DC 5201 for either shoulder, and there is otherwise no clinical evidence demonstrating the range of motion findings in either arm which would warrant a rating in excess of 20 percent under DC 5201.  As such, a rating in excess of 20 percent for a strain of the left or right shoulder cannot be assigned.  38 C.F.R. § 4.71a, DC 5201. 

With regard to giving proper consideration to the effects of pain in assigning a disability rating, as well as the provisions of 38 C.F.R. § 4.45 and the holdings in DeLuca and Mitchell, the reports from the examinations conducted above document consideration of these principles.  There is no indication that increased compensation would be warranted for a strain of either shoulder at any time during the appeal period under these principles.  

As for the holding in Correia, given the conclusion by the December 2016 VA examiner that the findings required by this decision could not be obtained without potentially harming the Veteran, the undersigned finds that a Remand for an examination to obtain the information required by Correia would not be appropriate.  In making this determination, the Board does note that there were no additional limitations with resisted motion in either shoulder demonstrated at the May 2006 VA examination, and the December 2016 VA examination noted no pain with weight bearing.  Finally, as the Veteran denied having flare-ups of shoulder disability at the December 2016 VA examination, a remand for another examination for the sole purpose of formal consideration of the holding in Sharp v. Shulkin, 29 Vet. App. 26 (2017) is also not necessary. 

2. Left Ankle 

Under DC 5271, a 10 percent evaluation is assigned for moderate limitation of the ankle, and a maximum 20 percent evaluation is assigned for marked limitation of motion.  38 C.F.R. § 4.71a. 

Normal ankle dorsiflexion is from 0 to 20 degrees, and normal ankle plantar flexion is from 0 degrees to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

The medical assessment completed upon separation from service in May 2006 referred to ankle pain and ruptured Achilles tarsal tunnel syndrome.  A VA examination in October 2006 showed the Veteran reporting that he injured his left ankle when running into a bunker during service in October 2000.  He reported left ankle pain exacerbated by walking and using stairs and indicated that the left ankle pain resulted in functional affects that limited this ability to jump, climb, or drive for long distances.  Motion in the left ankle was to 15 degrees of dorsiflexion, 40 degrees of plantar flexion and 0 degrees of inversion and eversion.  There was no pain with motion and no additional limitations with repetitive or resisted motion.  The Veteran's gait was normal.  An MRI of the left ankle revealed a normal Achilles tendon and was otherwise unremarkable.  The impression following the examination was left ankle strain with no evidence of a ruptured Achilles tendon shown by MRI.  

A December 2016 VA examination to assess the severity of the service connected left ankle disability demonstrated a full range of motion and no report of flare-ups or functional impairment associated with this condition.  There was no pain with motion and repetitive motion did not result in additional functional loss or range of motion.  Muscle testing showed full strength in the left ankle and there was no pain on passive motion testing and non-weight bearing.  The examiner stated that the Veteran's left ankle disability did not impact his ability to perform any occupational tasks.  

As indicated, VA outpatient clinical reports of record reflect treatment for multijoint pain, and these include a reference to pain in the left ankle in October 2017.  

Following the December 2016 VA examination and receipt and review of VA outpatient treatment reports dated through October 2017, a November 2017 rating decision increased the rating for the left ankle strain to 10 percent effective from the grant of service connection. 

A rating in excess of 10 percent for the service connected left ankle disability under DC 5271 would require "marked" limitation of motion.  There was a full range of ankle motion at the December 2016 VA examination, and a loss of only 5 degrees of full dorsiflexion and plantar flexion at the October 2006 VA examination.  There is otherwise no clinical evidence indicating the presence of marked limitation of motion in the left ankle; a such, a rating in excess of 10 percent for a strain of the left ankle cannot be assigned.  38 C.F.R. § 4.71a, DC 5271. 

Again, the reports from the examinations of the left ankle conducted above document consideration of the effects of pain in assigning a disability rating, as well as the provisions of 38 C.F.R. § 4.45 and the holdings in DeLuca and Mitchell, and there is no indication that increased compensation would be warranted for a strain of the left ankle during the appeal period under these principles.  As for the holding in Correia, the December 2016 VA examiner specifically noted that there was no pain on passive motion testing and non-weight bearing.  Moreover, as the Veteran denied having flare-ups of left ankle disability at the December 2016 VA examination, a remand for another examination for the sole purpose of formal consideration of the holding in Sharp is, again, also not necessary.

3. Asthma/Obstructive Sleep Apnea 

A rating in excess of 50 percent for bronchial asthma under 38 C.F.R. § 4.97, DC 6602 is warranted when pulmonary function tests demonstrate Forced Expiratory Volume in one second (FEV-1) of 40 to 55 percent of predicted value, or the ratio of FEV-1 to Forced Vital Capacity (FVC) (FEV-1/FVC) of 40 to 55 percent, or if the condition requires at least monthly visits to a physician for required care of exacerbations, or intermittent (at least 3 times per year) course of systemic (oral or parenteral) corticosteroids. 

There are special provisions for the application of the rating criteria for certain diagnostic codes, including asthma under DC 6602.  Pulmonary function tests (PFTs) are required to evaluate these conditions, except when the results of maximum exercise capacity test are of record and are 20 ml/kg or less; when pulmonary hypertension cor pulmonale or right ventricular hypertrophy has been diagnosed; when there have been one or more episodes of acute respiratory failure; or when outpatient oxygen therapy is required.  38 C.F.R. § 4.96(d)(1).  If DLCO (SB) results are not of record, such conditions are evaluated based on alternative criteria as long as the examiner states why the test would not be useful of valid in a particular case.  38 C.F.R. § 4.96 (d)(2).  When PFTs are not consistent with clinical findings, conditions are evaluated based on the PFTs unless the examiner states why they are not a valid indication or respiratory functional impairment in a particular case.  38 C.F.R. § 4.96 (d)(3).  Post-bronchodilator studies are required when PFTs are done for disability evaluation purposes except when the results of pre-bronchodilator pulmonary function tests are normal or when the examiner determines that post-bronchodilator studies should not be done and states why. 
38 C.F.R. § 4.96 (d)(4).  When evaluating based on PFTs, post-bronchodilator results are to be used unless the post-bronchodilator results were poorer than the pre-bronchodilator results, in which case, the pre-bronchodilator results are used for rating purposes.  38 C.F.R. § 4.96(d)(5).  When there is a disparity between the results of different PFTs, so that the level of evaluation would differ depending on which test result is used, use the test result that the examiner states most accurately reflects the level of disability.  38 C.F.R. § 4.96(d)(6).

A rating in excess of 50 percent for obstructive sleep apnea requires chronic respiratory failure with carbon dioxide retention or cor pulmonale; or if a tracheostomy is required.  38 C.F.R. § 4.97, DC 6847.   

The May 2006 medical assessment conduced proximate to service separation noted obstructive sleep apnea and asthma, and a June 2006 VA examination conducted after service reflected the Veteran reporting exercise inducted asthma.  He indicated that he avoided strenuous activities and extended walking due to his asthma.  He also described sleep apnea that was witnessed by his girlfriend.  The assessment following the June 2006 VA examination included sleep apnea and bronchial asthma.  Initial pulmonary function studies conducted to address the claim for service connection for asthmas demonstrated an FEV-1 to 61.3 percent of its predicted values.  Thereafter, service connection for bronchial asthma was granted by the April 2007 rating decision.  An April 2007 sleep study conducted at a private medical facility resulted in a diagnosis of severe obstructive sleep apnea, and as indicated in the Introduction, and August 2014 Board decision granted service connection for this condition.  

At a December 2016 VA respiratory examination, the Veteran reported that asthma attack symptoms include tightness that starts in the back, shortness of breath, and chest pain but no wheezing.  No known triggers were reported, and exercise was said to initiate attacks but not consistently.  An occasional cough was reported.  Asthma attacks were said to occur at random, on average two to three time a week, relieved by albuterol.  Pulmonary function testing revealed post bronchodilator results of FEV-1 of 82 percent of its predicted values and an FEV-1/FVC of 96 percent of its predicted values.  The assessment was apparently stable asthma. 

At a September 2017 VA respiratory examination, the Veteran described increasing asthma attacks.  He reported he used inhalers and a home nebulizer to treat his asthma.  Specifically noted was the fact that the Veteran did not require the use of oral or parenteral corticosteroid medications.  The Veteran was said to require daily inhalational bronchodilator therapy and daily inhalational anti-inflammatory medication but not oral bronchodilators or outpatient oxygen therapy.  Antibiotics were said to be prescribed with flare ups.  The Veteran was noted to not have had asthma attacks with respiratory failure in the prior 12 months.  It was noted that exacerbations of asthma requiring medical office evaluations occurred less frequently than monthly.  The Veteran's asthma was said to impact the Veteran's ability to perform light work.  

VA outpatient treatment reports, currently of record dated through October 2017, do not reflect findings that differ in significant degree from those set forth above as applicable to the rating criteria. 

The pulmonary function tests above clearly demonstrate functioning that does not even approach the severity (FEV-1 or FEV-1/FVC of 40 to 55 percent of predicted value) of that required for a rating in excess of 50 percent under DC 6602.  The September 2017 VA examination also indicated a frequency of asthma attacks  requiring visits to a physician that were less than monthly, and that treatment for asthma did not include oral or parenteral corticosteroid medications.  As such, and there otherwise being no clinical record indicating that the criteria for a rating in excess of 50 percent under DC 6602 are met, a rating in excess of 50 percent under this DC cannot be assigned.  Moreover, as it is not shown, or contended, that sleep apnea has resulted in chronic respiratory failure with carbon dioxide retention or cor pulmonale or necessitated a tracheostomy, a rating in excess of 50 percent under DC 6847 cannot be assigned.  See 38 C.F.R. § 4.96. 

4. Final Considerations 

In making its rating determinations above, the Board again observes that it has considered carefully the Veteran's contentions with respect to the nature of the service-connected manifestations at issue, and notes that his lay testimony is competent to describe certain symptoms associated with these manifestations.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings that have been assigned.  However, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected manifestations at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board places more probative weight upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected manifestations at issue in determining that increased ratings for the service connected bilateral shoulder strain, left ankle strain, and asthma and obstructive sleep apnea cannot assigned.  

In sum, the Boards finds that the preponderance of the evidence is against the assignment of ratings in excess of 20 percent for a strain of either shoulder, a 10 percent for a strain of the left ankle, and 50 percent for asthma and obstructive sleep apnea.  As such, the benefit of the doubt doctrine is not applicable with respect to this matters, and entitlement to ratings in excess of 20 percent for a strain of either shoulder, a 10 percent for a strain of the left ankle, and 50 percent for asthma and obstructive sleep apnea must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7; Gilbert.
ORDER

Service connection for chronic fatigue syndrome, to include pursuant to the presumptions for Persian Gulf Veteran's codified at 38 U.S.C. § 1117, is denied.    

Service connection for bilateral hearing loss is denied. 

Service connection for a cervical spine strain is denied. 

Service connection for a dental disability for VA compensation purposes is denied. 
 
Service connection for tuberculosis is denied.  

Service connection for a liver disorder to include a cyst is denied. 

Service connection for a TMJ disorder is denied. 

An initial rating for a strain of the right shoulder in excess of 20 percent is denied. 

An initial rating for a strain of the left shoulder in excess of 20 percent is denied. 

An initial rating for a strain of the left ankle in excess of 10 percent is denied. 

A rating in excess of 50 percent for asthma and obstructive sleep apnea is denied. 

REMAND

The June 2017 VA examination of the thoracolumbar spine did not contain the clinical findings mandated by Correia, nor does any other clinical report of record.  As such, the AOJ will be directed to schedule the Veteran for a VA examination addressing the claim for an increased rating for thoracolumbar strain that reflects consideration of Correia.  See Barr, 21 Vet. App. 303, 311-312 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  This action will also afford the opportunity to obtain the information with regard to any flare-ups of thoracolumbar strain as mandated by Sharp. 

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA examination to determine the severity of the Veteran's service connected thoracolumbar strain.  The electronic record should be made available to the examiner.  Range of motion testing in active motion, passive motion, weight-bearing, and nonweight-bearing for the thoracolumbar spine should be accomplished.  If the examiner is unable to conduct such testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must also address functional impairment, if any, during flare-ups.  The range of motion lost during a period of flare-up or over-use must be indicated in degrees.  If the examination occurs when a flare-up is not being experienced, or at a time without repeated use over a period of time, the examiner must ascertain adequate information, such as frequency, duration, characteristics, severity, or functional loss regarding the Veteran's flares by alternative means and estimate the Veteran's functional loss due to flares or repeated use based on all the evidence of record.

2.  After completion of the above and any other warranted development, the AOJ should re-adjudicate the claim for an increased rating for thoracolumbar strain.  To the extent that this does not result in a complete grant of benefits sought in connection with this claim, the AOJ shall issue an appropriate supplemental statement of the case.  After the Veteran and his representative are given opportunity to respond, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The remanded claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


